         Case 1:19-cv-02194-LAP Document 63 Filed 02/12/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAE BARBIERI,

                      Plaintiff,
                                               No. 19 Civ. 2194 (LAP)
               -against-
                                                        ORDER
MICHAEL DANIELS, and MANGO
CONCEPT LLC,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

    Counsel for plaintiff shall appear for a teleconference on

February 17, 2021 at 10:00 a.m.           The dial-in information for

that conference is: (877) 402-9753, access code: 6545179.

SO ORDERED.

Dated:       New York, New York
             February 12, 2021

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge




                                      1
